Exhibit 10.29

REAL ESTATE SUBLEASE

THIS SUBLEASE, executed by and between NeoMagic Corporation, a Delaware
corporation (hereinafter called “Sublessor”), and Sea Micro, Inc. (hereinafter
called “Sublessee”), whereby for and in consideration of the covenants and
agreements hereinafter set forth to be kept and performed by the parties hereto,
Sublessor, hereby subleases to Sublessee and Sublessee does hereby take, lease,
and hire from Sublessor the Sublease Premises hereinafter described for the
period, and at the rental, subject to, and upon the terms and conditions
hereinafter set forth, as follows:

ARTICLE 1. SUBLEASE PREMISES

Section 1.01. Sublease Premises. Subject to the terms and conditions of this
Sublease and subject to the terms of the Master Lease a copy of which is
attached hereto as Exhibit A (Master Lease), Sublessor hereby subleases to
Sublessee, and Sublessee hereby subleases from Sublessor, a portion of the
Master Lease consisting of a total of approximately 11,000 rentable square feet
of first floor space located at 3250 Jay Street, Santa Clara, CA, as shown on
the attached floor plan marked Exhibit “B” (“Sublease Premises”), which will
have the mailing address of 3250 Jay Street. The main ground floor lobby area
and restrooms to remain common area and Sublessee’s use thereof will be in
common with other tenants of the building. In addition, a portion of the
Sublease Premises is currently subject to an existing sublease with a third
party (which portion is shown on Exhibit “C” attached hereto) (“Existing
Sublease Area”), which sublease is scheduled to expire on October 31, 2008.
Until November 1, 2008, Sublessee shall be permitted to temporarily occupy and
use only the area shown on Exhibit “D” attached hereto (“Temporary Space”), with
no right to occupy or otherwise use the Existing Sublease Area. Sublessee shall
have access to the Temporary Space upon the later of (i) the commencement date
of the Sublease, (ii) Sublessor’s receipt of the advance rent and security
deposit pursuant to the Sublease, and (iii) the submittal by Sublessee of all
required certificates of insurance pursuant to the Sublease. The Existing
Sublease Area will be delivered to Sublessee for occupancy and use on
November 1, 2008, at which time Sublessee shall fully vacate and surrender the
Temporary Space (other than that portion of the Temporary Space that is part of
the Sublease Premises. If the Temporary Space is not vacated and surrendered by
the Sublessee pursuant to this Agreement, then Sublessor, at its sole option may
terminate this Agreement or charge Sublessee and Sublessee will agree to pay an
amount equal to the Temporary Space still occupied at the rate of $1.57 per
square foot per month. Sublessee shall surrender the Temporary Space in the same
condition in which Subtenant occupied the Temporary Space, less normal wear and
tear.

ARTICLE 2. SUBLEASE TERM

Section 2.01. Sublease Term. The term of the Sublease shall commence upon the
later of (i) full execution and delivery of the Sublease (Commencement Date),
and (ii) receipt of Master Landlord’s written consent to the Sublease in form
acceptable to Sublessor, and shall expire upon April 23, 2010 (Term). The
Sublease shall be expressly conditioned upon the receipt of Master Lessor’s
written consent to the Sublease in form acceptable to Sublessor.

Section 2.02. Acceptance of Sublease Premises. Sublessee’s occupancy of the
Sublease Premises shall be conclusive evidence of Sublessee’s acceptance of all
improvements constituting the Sublease Premises, in good and satisfactory
condition and repair. Sublessee shall accept possession and use of the Sublease
Premises “as is” in its condition existing as of the date hereof with all
faults. Notwithstanding the above, Sublessor shall deliver the Temporary Space
and the Sublease Premises with all building systems in good operating condition
(mechanical, electrical, plumbing, roof/roofing) without any other
representation or warranty by Sublessor of any kind. As it relates to
Sublessee’s operating activities, Sublessee, at Sublessee’s sole cost and
expense, shall promptly comply with all applicable laws, ordinances, codes,
rules, orders, directions and regulations of governmental authority governing
and regulating the use or occupancy of the Sublease Premises as may now or
hereafter be in effect during the Term hereof and shall if so required make any
alterations, additions or changes to the Sublease Premises as may be required by
said laws, ordinances, codes, rules, directions and regulations.

 

Page 1



--------------------------------------------------------------------------------

Section 2.03. Sublease Termination and Condition of Premises. Upon the
termination of this Sublease for any reason whatsoever, Sublessee shall return
possession of the Sublease Premises to Sublessor or Sublessor’s authorized agent
in a good, clean and safe condition, reasonable wear and tear excepted. On or
before, and in any event no later than thirty (30) days following the date
Sublessee vacates the Sublease Premises and returns possession of same to
Sublessor, Sublessee and Sublessor, or authorized agents thereof, shall conduct
a joint inspection of the Sublease Premises. Sublessee, at its cost, shall
thereafter promptly repair or correct any defects or deficiencies in the
condition of the Sublease Premises, to the same condition as received,
reasonable wear and tear and casualty excepted. Sublessee shall indemnify,
defend and hold Sublessor harmless to the greatest extent possible under
applicable law from and against any and all judgments, fines, penalties, amounts
paid in settlement and any other amounts reasonably incurred or suffered by
Sublessor which arise from Sublessee not vacating the premises on or before
April 23, 2010.

ARTICLE 3. RENT

Section 3.01. Payment of Rent. Sublessee hereby covenants and agrees to pay rent
to Sublessor, without offset or deduction of any kind whatsoever, in the form
and at the times as herein specified. All rent shall be paid to Sublessor at
3250 Jay Street, Santa Clara, CA unless and until Sublessee is otherwise
notified in writing. Rent payments in the monthly amount set forth below shall
be payable monthly, in advance, due on the first (1st) day of each calendar
month commencing on the Commencement Date hereof and delinquent if not paid on
or before the third (3rd) day of the month throughout the Term of this Sublease.
Rent for any period, which is for less than one month, shall be a pro rata
portion of the monthly installment.

During the period of Sublessee’s occupancy and use of the Temporary Space,
Sublessee shall be permitted to use all existing furniture, as well as cubicles
in the open office area and all the existing furniture in the private offices
and conference rooms, etc. located within the Temporary Space as of the
commencement date of the Sublease, at no additional rent to Sublessee. Upon the
delivery of the Sublease Premises to Sublessee, Sublessee shall be permitted to
use all existing furniture, as well as cubicles in the open office area and all
the existing furniture in the private offices and conference rooms, etc. located
within the Sublease Premises including, cabling, wiring, server rooms, chairs,
phones and tables still in the space as of the delivery of the Sublease Premises
to Sublessee, at no additional rent to Sublessee. All such furniture and
equipment shall be provided to Sublessee for use in its existing “AS-IS”
condition, without representation or warranty by Sublessor of any kind.
Sublessor and Sublessee shall conduct a walk through of the both the Temporary
Space and the Sublease Premises and prepare detailed furniture and equipment
list for the Temporary Space and the Sublease Premises and attach the same to
the Sublease as Exhibit E.

Sublessee shall pay any fee incurred to cover costs for Sublessee moving any
Sublessee furniture into the Temporary Space or the Sublease Premises or from
the Temporary Space to the Sublease Premises. The Full Service Rent per month
shall be as follows:

 

Months

   Full Service Rent Per Month

08/01/08 – 12/31/08

   Free

01/01/09 – 04/23/10

   $17,270 per month

Rent does not include (and Sublessee shall be solely responsible for the payment
of): all voice, data, telecommunications and security system services provided
to the Sublease Premises, disproportionate usage of utilities; and after-hours
HVAC services. Otherwise, all other costs of maintenance, repair (unless caused
by the negligence of Sublessee or its agents), utilities, property taxes, Master
Lessor or Sublessor insurance costs, or any other costs associated with the
Subleased Premises (and Temporary Premises while applicable) incurred by Master
Lessor or Sublessor shall be covered in the Full Service Rent. Full Service Rent
is inclusive of electricity and gas to

 

Page 2



--------------------------------------------------------------------------------

the Subleased Premises; provided, however, in the event Sublessor reasonably
determines that Sublessee is using a disproportionate amount of such electricity
and / or gas, Sublessor may charge for such excess as is reasonably determined
by Sublessor. A disproportionate amount of electricity and gas will be any
amount in excess of $0.34 per square foot annualized with an annual true-up
except for the last year and then within thirty (30) days after the end of the
term, with Sublessee paying any excess within thirty (30) days after being
provided the true-up, with copies of the utility bills and an invoice of what is
owed. If the Sublessee can show that the excess usage is due to Sublessor’s or
any other sublessee’s excess usage, then Sublessee will not be charged for the
excess usage.

Advance rent: Concurrently with Sublessee’s execution and delivery of the
Sublease, Sublessee shall pay to Sublessor the Full Service Rent payable by
Sublessee for the month of January 2009, in the amount of seventeen thousand two
hundred and seventy ($17,270) dollars.

Section 3.02. Delinquent Payments. In the event Sublessee shall fail to pay the
rent or any installment thereof, or any other fees, costs, taxes or expenses
payable under this Sublease within five (5) days after the said payment has
become due, Sublessee agrees that Sublessor will incur additional costs and
expenses in the form of extra collection efforts, administrative time, handling
costs, and potential impairment of credit on loans for which this Sublease may
be a security. Both parties agree that in such event, Sublessor, in addition to
its other remedies shall be entitled to recover a late payment charge against
Sublessee equal to five percent (5%) of the amount not paid within said five
(5) day period. Additionally, any past due amounts under this Sublease shall
bear interest at the rate of the lesser of one and one-half percent (1-1/2%) per
month or the maximum rate permitted by applicable law. Sublessee further agrees
to pay Sublessor any cost incurred by Sublessor in effecting the collection of
such past due amount, including but not limited to attorneys’ fees and/or
collection agency fees. Sublessor shall have the right to require Sublessee to
pay monies due in the form of a cashier’s check or money order if Sublessee
defaults in the payment of rent more than twice in the Sublease Term. Nothing
herein contained shall limit any other remedy of Sublessor with respect to such
payment delinquency. Notwithstanding the foregoing, Sublessor will not assess a
late charge until Sublessor has given written notice of such late payment for
the first late payment in any twelve (12) month period and after Sublessee has
not cured such late payment within three (3) days from receipt of such notice.
No other notices will be required during the following twelve (12) months for a
late charge to be incurred.

Section 3.03. Security Deposit. Concurrently with Sublessee’s execution and
delivery of the Sublease, Sublessee shall deposit with Sublessor the sum of
Seventeen Thousand Two Hundred Seventy Dollars ($17,270) (the “Security
Deposit”) in order to provide security for the performance by Sublessee of the
provisions of this Sublease. If Sublessee is in default, Sublessor may, but
shall not be obligated to use the Security Deposit, or any portion of it, to
cure the default or to compensate Sublessor for damage sustained by Sublessor
resulting from Sublessee’s default. Sublessee shall immediately on demand pay to
Sublessor a sum equal to the portion of the Security Deposit expended or applied
by Sublessor as provided in this paragraph so as to maintain the Security
Deposit in the sum initially deposited with Sublessor. At the expiration or
termination of this Sublease, Sublessor shall return the Security Deposit to
Sublessee or its successor, less such amounts as are reasonably necessary to
remedy Sublessee’s defaults, to repair damages the Sublease Premises caused by
Sublessee or to clean the Sublease Premises upon such termination not left in
broom clean condition, as soon as practicable thereafter. Sublessor shall not be
required to keep the Security Deposit separate from its other funds, and (unless
otherwise required by law) Sublessee shall not be entitled to interest on the
Security Deposit.

ARTICLE 4. USE OF PREMISES

Section 4.01. Permitted Use. The Sublease Premises are to be used by Sublessee
for the sole purpose of general office use and research and development and for
no other purpose whatsoever. Sublessee shall not use or occupy the Sublease
Premises or permit the same to be used or occupied for any use, purpose or
business other than as provided in this Section 4.01 during the Term of this
Sublease or any extension thereof.

 

Page 3



--------------------------------------------------------------------------------

Section 4.02. Prohibited Activities. During the Term of Sublease or any
extension thereof, Sublessee shall not:

(a) Use or permit the Sublease Premises to be used for any purpose in violation
of any statute, ordinance, rule, order, or regulation of any governmental
authority regulating the use or occupancy of the Sublease Premises.

(b) Cause or permit any waste in or on the Sublease Premises.

(c) Use or permit the use of the Sublease Premises in any manner that will tend
to create a nuisance or tend to adversely affect or injure the reputation of
Sublessor or its affiliates.

(d) Allow any activity to be conducted on the premises or store any material on
the Sublease Premises that will increase premiums for or violate the terms of
any insurance policy(s) maintained by or for the benefit of Sublessor.

(e) Store any explosive, radioactive, dangerous, hazardous or toxic materials in
or about the Sublease Premises.

(f) Use or allow the Sublease Premises to be used for sleeping quarters,
dwelling rooms or for any unlawful purpose.

(g) Build any fences, walls, barricades or other obstructions; or, install any
radio, television, phonograph, antennae, loud speakers, sound amplifiers, or
similar devices on the roof, exterior walls or in the windows of the Sublease
Premises, or make any changes to the interior or exterior of the Sublease
Premises without Sublessor’s prior written consent.

Section 4.03. Operational Permits. Sublessee, prior to the Commencement Date,
shall obtain and thereafter continuously maintain in full force and effect for
the Term of this Sublease or any extension thereof, at no cost or expense to
Sublessor, any and all approvals, licenses, or permits required by any lawful
authority as of the Commencement Date or imposed thereafter, for the use of
Sublease Premises, including but not limited to business licenses.

Section 4.04. Compliance With Laws. Sublessee shall comply with all federal,
state, county, municipal, or other statutes, laws, ordinances, regulations,
rules, or orders of any governmental or quasi-governmental entity, body, agency,
commission, board, or official in its use of the Sublease Premises and
Sublessee’s business.

ARTICLE 5. UTILITIES AND PARKING SPACES

Section 5.01. Utility . Sublessor shall not be liable in damages or otherwise
for any failure or interruption of any utility service being furnished to the
Sublease Premises and no such failure or interruption shall entitle Sublessee to
terminate this Sublease, unless such failure or interruption is caused by
Sublessor’s negligence or willful misconduct.

Section 5.02. Parking Spaces. During the term of the Sublease and subject to the
terms of the Master Lease, Sublessee shall have the nonexclusive right to use up
to, but not exceeding, thirty-six (36) parking spaces in the parking area
serving the Sublease Premises.

 

Page 4



--------------------------------------------------------------------------------

ARTICLE 6. MAINTENANCE AND ALTERATIONS

Section 6.01. Maintenance by Sublessee. Sublessor shall, at its sole cost and
expense, keep in good and safe condition, order and repair all portions of the
Sublease Premises and all facilities appurtenant thereto and every part thereof
which Sublessor is responsible to maintain or repair as lessee under the Master
Lease (as defined in Section 12.29), including without limitation, all plumbing,
heating, air conditioning, ventilating, sprinkler, electrical and lighting
facilities, interior walls, interior surfaces of exterior walls, floors,
ceilings, windows, doors, entrances, all glass (including plate glass), and
skylights located within the Sublease Premises. If the Sublease Premises are not
so maintained, and such condition continues seventy-two (72) hours after notice
or exists upon expiration or termination hereof, Sublessee may cause such
maintenance to be performed at Sublessor’s expense and/or may obtain maintenance
contracts for the Sublease Premises and charge the Sublessor for same. Sublessor
shall, when and if it deems necessary, reasonably make any and all repairs on
the Sublease Premises, and Sublessee hereby consents to such actions by
Sublessor. Sublessor may charge the Sublessee for any of the foregoing repairs,
if, in Sublessor’s opinion, such repairs are occasioned by Sublessee’s abuse or
neglect. Sublessee shall not modify, alter, or add to the Sublease Premises
without the prior written consent of Sublessor.

Section 6.02. Damage; Abatement of Rent. Notwithstanding anything in this
Sublease to the contrary, Sublessee at its own cost and expense shall repair and
replace as necessary all portions of the Sublease Premises damaged by Sublessee,
its employees, agents, invitees, customers or visitors. There shall be no
abatement of rent or other sums payable by Sublessee prior to or during any
repairs by Sublessee or Sublessor hereunder or under Section 6.01.

Section 6.03. Alterations and Liens Sublessee shall not make or permit any other
person to make any structural changes, alterations, or additions to the
Temporary Space or the Sublease Premises or to any improvement thereon or
facility appurtenant thereto. Sublessee shall keep the Sublease Premises free
and clear from any and all liens, claims, and demands for work performed,
materials furnished, or operations conducted on the Sublease Premises by or at
the request of Sublessee. As a condition to giving its consent to any proposed
alterations, Sublessor may require that Sublessee remove any or all of said
alterations at the expiration or sooner termination of the Sublease term and
restore the Sublease Premises to its condition as of the date of Sublessee’s
occupation of the Sublease Premises. Prior to construction or installation of
any alterations, Sublessor may require Sublessee to provide Sublessor, at
Sublessee’s sole cost and expense, a lien and completion bond in an amount equal
to one and one-half times the estimated cost of such alterations, to insure
Sublessor against any Liability for mechanic’s and materialmen’s liens and to
insure completion of the work. Should Sublessee make any alterations without the
prior written consent of Sublessor, Sublessee shall remove the same at
Sublessee’s expense upon demand by Sublessor.

Section 6.04. Inspection by Sublessor. Sublessee shall permit Sublessor or
Sublessor’s agents, representatives, designees, or employees to enter the
Sublease Premises at all reasonable times and upon reasonable prior notice for
the purpose of inspecting the Sublease Premises to determine whether Sublessee
is complying with the terms of this Sublease and for the purpose of doing other
lawful acts that may be necessary to protect Sublessor’s interest in the
Sublease Premises under this Sublease, or to perform Sublessor’s duties under
this Sublease, or to show the Sublease Premises to insurance agents, lenders,
and other third parties, or as otherwise allowed by law.

Section 6.05. Plans and Permits. Any alteration that Sublessee shall desire to
make in or about the Sublease Premises and which requires the consent of
Sublessor shall be presented to Sublessor in written form, with proposed
detailed plans and specifications therefore prepared at Sublessee’s sole
expense. Any consent by Sublessor thereto shall be deemed conditioned upon
Sublessee’s acquisition of all permits required to make such alteration from all
appropriate governmental agencies, the furnishing of copies thereof to Sublessor
prior to commencement of the work, and the compliance by Sublessee with all
conditions of said permits in a prompt and expeditious manner, all at
Sublessee’s sole cost and expense, and otherwise such consent shall not be
unreasonably withheld.

 

Page 5



--------------------------------------------------------------------------------

Section 6.06. Construction Work Done by Sublessee. All construction work
required or permitted to be done by Sublessee shall be performed by a licensed
contractor in a good and workmanlike manner and shall conform in quality and
design with the Sublease Premises existing as of the Commencement Date, and
shall not diminish the value of the Sublease Premises in any way whatsoever. In
addition, all such construction work shall be performed in compliance with all
applicable statutes, ordinances, regulations, codes and orders of governmental
authorities and insurers of the Sublease Premises. Sublessee or its agents shall
secure all licenses and permits necessary therefor.

Section 6.07. Title to Alterations. Unless Sublessor requires the removal
thereof, any alterations which may be made on the Sublease Premises, shall upon
installation or construction thereof on the Sublease Premises become the
property of Sublessor and shall remain upon and be surrendered with the Sublease
Premises at the expiration or sooner termination of the term of this Sublease.
Without limiting the generality of the foregoing, all heating, lighting,
electrical (including all wiring, conduits, main and subpanels), air
conditioning, partitioning, drapery, and carpet installations made by Sublessee,
regardless of how affixed to the Sublease Premises, together with all other
alterations that have become a part of the Sublease Premises, shall be and
become the property of Sublessor upon installation, and shall not be deemed
trade fixtures, and shall remain upon and be surrendered with the Sublease
Premises at the expiration or sooner termination of this Sublease.

Section 6.08. Removal of Alterations. In addition to Sublessor’s right to
require Sublessee at the time of installation or construction of any alteration
to remove the same upon expiration or sooner termination of this Sublease,
Sublessor may elect, by notice to Sublessee at least thirty (30) days before
expiration of the Term hereof, or within five (5) days after sooner termination
hereof, to require Sublessee to remove any alterations that Sublessee has made
to the Sublease Premises. If Sublessor so elects, Sublessee shall, at its sole
expense, upon expiration of the Term hereof, or within twenty (20) days after
any sooner termination hereof, remove such alterations, repair any damage
occasioned thereby, and restore the Sublease Premises to the condition existing
as of the Commencement Date or if a lesser cost to Sublessee, then at such other
condition as may reasonably be designated by Sublessor in its election.
Sublessee is not required to restore any alterations made prior to the
Commencement Date.

ARTICLE 7. INDEMNITY AND INSURANCE

Section 7.01. Hold-Harmless Clause. Sublessee agrees to indemnify, defend and
hold Sublessor, the property of Sublessor, and the Sublease Premises, free and
harmless from any and all claims, liability, loss, damage, or expenses incurred
by reason of this Sublease or resulting from Sublessee’s occupancy and use of
the Sublease Premises (other than as a result of the direct gross negligence or
willful misconduct of Sublessor), specifically including, without limitation,
any claim, liability, loss, or damage arising by reason of:

(a) The death or injury of any person or persons, including Sublessee, any
person who is an employee or agent of Sublessee, or by reason of the damage to
or destruction of any property, including property owned by Sublessee or any
person who is an employee or agent of Sublessee, and caused or allegedly caused
by either the condition of the Sublease Premises, or some act or omission of
Sublessee or of some agent, contractor, employee, or invitee of Sublessee on the
Sublease Premises;

(b) Any work performed on the Sublease Premises or materials furnished to the
Sublease Premises at the instance or request of Sublessee or any agent or
employee of Sublessee; and

(c) Sublessee’s failure to perform any provision of this Sublease or to comply
with any requirement of law or any requirement imposed on the use by Sublessee
of the Sublease Premises by any governmental agency or political subdivision.

Maintenance of the insurance required under this Article shall not relieve
Sublessee of the obligations of indemnification contained in this Section.

 

Page 6



--------------------------------------------------------------------------------

Section 7.01.1 Sublessor agrees to indemnify, defend and hold Sublessee free and
harmless from any and all claims, liability, loss, damage or expenses resulting
from Sublessor’s occupancy of the rest of the Premises under the Master Lease of
which the Subleased Premises is part (other than as a result of the direct gross
negligence or willful misconduct of Sublessee) arising by reason of those items
set forth in (a) through (c) above but changing Sublessee to Sublessor and
changing Subleased Premises to the Premises under the Master Lease less the
Subleased Premises.

Section 7.02. Liability Insurance. Sublessee shall, at its own cost and expense,
secure and maintain during the term of this Sublease, a comprehensive broad form
policy of Combined Single Limit Bodily Injury and Property Damage Insurance
issued by a reputable company authorized to conduct insurance business in the
State of California insuring Sublessee against loss or liability caused by or
connected with Sublessee’s use and occupancy of the Sublease Premises in an
amount not less than One Million Dollars ($1,000,000) per occurrence.

Section 7.03. Casualty and Fire Insurance. At all times during the Term hereof,
Sublessee shall keep the Sublease Premises and personal property thereon insured
against loss or damage by fire, windstorm, hail, explosion, damage from
vehicles, smoke damage, vandalism, casualty and malicious mischief and such
other risks as are customarily included in “all risk” extended insurance
coverage in an amount equal to not less than one hundred percent (100%) of the
actual replacement value of the Sublease Premises and the personal property,
fixtures, and other property on the Sublease Premises.

Section 7.04. Workers’ Compensation Insurance. During the term of this Sublease,
Sublessee shall comply with all Workers’ Compensation laws applicable on the
date hereof or enacted thereafter and shall maintain in full force and effect a
Workers’ Compensation Insurance policy covering all employees in any way
connected with the business conducted by Sublessee pursuant to this Sublease and
shall pay all premiums, contributions, taxes and such other costs and expenses
as are required to be paid incident to such insurance coverage, all at no cost
to Sublessor.

Section 7.05. Policy Form. The policies of insurance required to be secured and
maintained under this Sublease shall be issued by good, responsible companies,
qualified to do business in the State of California, with a general policy
holders’ rating of at least “A” and a financial rating of at least Class XIII as
rated in the most currently available “Best’s Key Rating Guide”. Executed copies
of such policies of insurance or certificates thereof shall be delivered to
Sublessor and to the Master Lessor under the Master Lease not later than two
(2) days prior to the commencement of business operations of Sublessee at the
Sublease Premises and thereafter, executed copies of renewal policies of
insurance or certificates thereof shall be delivered to Sublessor within ten
(10) days prior to the expiration of the term of each such policy. All such
policies of insurance shall contain a provision that the insurance company
writing such policy(s) shall give Sublessor at least thirty (30) days’ written
notice in advance of any cancellation or lapse, or the effective date of any
reduction in the amounts or other material changes in the provisions of such
insurance. All policies of insurance required under this Sublease shall be
written as primary coverage and shall list the Master Lessor under the Master
Lease and the Sublessor as loss payees and as additional insureds. If Sublessee
fails to procure or maintain in force any insurance as required by this Section
or to furnish the certified copies or certificates thereof required hereunder,
Sublessor may, in addition to all other remedies it may have, procure such
insurance and/or certified copies or certificates, and Sublessee shall promptly
reimburse Sublessor for all premiums and other costs incurred in connection
therewith.

Section 7.06. Waiver of Subrogation. Sublessee and Sublessor agree that in the
event of loss or damage due to any of the perils covered by their respective
Casualty and Fire Insurance, both parties hereby waive any and all claims that
it might otherwise have against the other with respect to any risk insured
against to the extent of any proceeds realized from the insurance coverage to
compensate for a loss. To the extent permitted by applicable property insurance
policies without voiding coverage, such party hereby releases and relieves the
other party, and waives its entire right of recovery against Sublessor for loss
or damage arising out of or incident to the perils insured against to the extent
of insurance proceeds realized for such loss or damage, which perils occur in,
on or about the Sublease Premises and regardless of the cause or origin,
specifically including the negligence of either party or its agents, employees,
contractors and/or invitees. Each party shall to the extent such insurance
endorsement is available, obtain for the benefit of Sublessor a waiver of any
right of subrogation which the insurer of such party might otherwise acquire
against the other party by virtue of the payment of any loss covered by such
insurance and shall give notice to the insurance carrier or carriers that the
foregoing waiver of subrogation is contained in this Sublease.

 

Page 7



--------------------------------------------------------------------------------

ARTICLE 8. SIGNS AND TRADE FIXTURES

Section 8.01. Installation of Trade Fixtures. Sublessee shall not erect any
trade fixtures on the Premises without the prior written consent of Sublessor.

Section 8.02. Signs. So long as and to the extent the same is permitted by
Master Landlord in writing and provided that the same are in compliance with all
laws, Sublessee shall have the right, at its sole cost, to place its name at the
front of the door of the Sublease Premises in the lobby and on the Sublease
Premises monument signage subject to Sublessor’s written approval, which
approval shall not be unreasonably withheld.

Section 8.03. Removal of Trade Fixtures. In addition to Sublessor’s right to
require Sublessee at the time of installation of any trade fixtures to remove
the same upon expiration or sooner termination of this Sublease, Sublessor may
elect, by notice to Sublessee at least thirty (30) days before expiration of the
Term hereof, or within five (5) days after sooner termination hereof, to require
Sublessee to remove any trade fixture owned by Sublessee. If Sublessee does not
remove Sublessee’s trade fixtures, and Sublessor so elects, Sublessee shall at
its sole cost and expense, upon expiration of the Term hereof, or within twenty
(20) days after any sooner termination hereof, remove such trade fixture owned
by Sublessee. If Sublessor so elects, Sublessee shall, at its sole cost and
expense, upon expiration of the Term hereof, or within twenty (20) days after
any sooner termination hereof, remove such trade fixture, repair any damage
occasioned thereby, and restore the Sublease Premises to the condition existing
as of the Commencement Date or such other condition as may reasonably be
designated by Sublessor in its election, if less than that existing as of the
Commencement Date.

ARTICLE 9. CONDEMNATION AND DESTRUCTION

Section 9.01. Total Condemnation. Should, during the Term of this Sublease or
any renewal or extension thereof, title and possession of all of the Sublease
Premises be taken under the power of eminent domain by any public or
quasi-public agency or entity, this Sublease shall terminate as of the date
actual physical possession of the Sublease Premises is taken by the agency or
entity exercising the power of eminent domain and both Sublessor and Sublessee
shall thereafter be released from all obligations under this Sublease.

Section 9.02. Termination Option for Partial Condemnation. Should, during the
Term of this Sublease or any renewal or extension thereof, title and possession
of more than ten percent (10%) of the floor area of the Sublease Premises,
and/or more than ten percent (10%) of the parking area of the Sublease Premises
be taken under the power of eminent domain by any public or quasi-public agency
or entity, Sublessor or Sublessee may terminate this Sublease. The option herein
reserved shall be exercised by giving written notice on or before thirty
(30) days after actual physical possession of the portion subject to the eminent
domain power is taken by the agency or entity exercising that power and this
Sublease shall terminate as of the date the notice is deemed given.

Section 9.03. Partial Condemnation Without Termination. Should Sublessee or
Sublessor fail to exercise the termination option described in this Article, or
should the portion of the Sublease Premises taken under the power of eminent
domain be insufficient to give rise to the option therein described, then, in
that event:

(a) This Sublease shall terminate as to the portion of the Sublease Premises
taken by eminent domain as of the day (hereinafter called the “date of taking”),
actual physical possession of that portion of the Sublease Premises is taken by
the agency or entity exercising the power of eminent domain;

 

Page 8



--------------------------------------------------------------------------------

(b) Base Minimum Rent to be paid by Sublessee to Sublessor pursuant to the terms
of this Sublease shall, after the date of taking, be reduced by an amount that
bears the same ratio to the Base Minimum Rent specified in this Sublease as the
square footage of the actual floor area of the Sublease Premises taken under the
power of eminent domain bears to the total square footage of floor area of the
Sublease Premises as of the date of this Sublease and the same as to any portion
of the parking taken; and

(c) Except to the extent the Master Lessor under the Master Lease is so
obligated, Sublessee, at Sublessee’s own cost and expense shall remodel and
reconstruct the building remaining on the portion of the Sublease Premises not
taken by eminent domain into a single efficient architectural unit in accordance
with plans mutually approved by the parties hereto as soon after the date of
taking, or before, as can be reasonably done.

Section 9.04. Condemnation Award. Should, during the Term of this Sublease or
any renewal or extension thereof, title and possession of all or any portion of
the Sublease Premises be taken under the power of eminent domain by any public
or quasi-public agency or entity, the compensation or damages for the taking
awarded shall belong to and be the sole property of the Sublessor.

Section 9.05. Destruction. (a) In the event the Sublease Premises are damaged or
destroyed and the total costs and expenses for repairing or reconstructing the
Sublease Premises exceeds the sum of $50,000, Sublessor, at Sublessor’s option,
may:

(i) Continue this Sublease in full force and effect by restoring, repairing or
rebuilding the Sublease Premises at Sublessor’s own cost and expense or through
insurance coverage; or

(ii) Terminate this Sublease by serving written notice of such termination on
Sublessee no later than sixty (60) days following such casualty, in which event
this Sublease shall be deemed to have been terminated on the date of such
casualty.

(b) In the event the Sublease Premises are damaged or destroyed and Sublessee
will not be able to operate any business thereon for one hundred and twenty
(120) consecutive days, either Sublessee or Sublessor, at their option, may
terminate this Sublease by serving written notice of such termination on the
other no later than thirty (30) days following such casualty, in which event
this Sublease shall be deemed terminated on the date of such casualty; provided,
however, that such termination right shall not be applicable unless Sublessor
has a similar termination right under the Master Lease.

(c) Should Sublessor or the Master Lessor under the Master Lease elect to repair
and restore the Sublease Premises to their former condition following partial or
full destruction of the Sublease Premises:

(i) Sublessee shall not be entitled to any damages for any loss or inconvenience
sustained by Sublessee by reason of the making of such repairs and restoration,
except Sublessee’s rent shall be abated for the period that Sublessee is unable
to use the Sublease Premises due to the destruction.

(ii) Sublessor and such Master Lessor shall have full right to enter upon and
have access to the Sublease Premises, or any portion thereof, as may be
reasonably necessary to enable such parties promptly and efficiently to carry
out the work of repair and restoration.

Section 9.06. Damage by Sublessee. Sublessee shall be responsible for and shall
pay to Sublessor any and all losses, damages, costs, and expenses, including but
not limited to attorney’s fees, resulting from any casualty loss caused by the
gross negligence or willful misconduct of Sublessee or its employees, agents,
contractors, or invitees.

 

Page 9



--------------------------------------------------------------------------------

ARTICLE 10. SUBLEASING, ASSIGNMENT, DEFAULT AND TERMINATION

Section 10.01. Subleasing and Assignment. Sublessee (including without
limitation any permitted subsequent assignee or sublessee) shall not sell,
assign, hypothecate, pledge or otherwise transfer this Sublease, or any interest
therein, either voluntarily, involuntarily, or by operation of law, and shall
not sublet the Sublease Premises, or any part thereof, or any right or privilege
appurtenant thereto, for any reason whatsoever, or permit the occupancy thereof
by any person, persons, or entity through or under it, or grant a security
interest in Sublessee’s interest in the Sublease Premises or this Sublease or
any fixtures located on the Sublease Premises. For the purpose of this Section,
any dissolution, merger, consolidation or other reorganization of Sublessee, or
any change or changes in the stock ownership of Sublessee, if Sublessee is a
corporation, which aggregates forty percent (40%) or more of the capital stock
of Sublessee shall be deemed to be an assignment of this Sublease. Sublessee
shall not mortgage, hypothecate or encumber this Sublease. Any assignment,
hypothecation, pledge, subletting, occupancy or use without Sublessor’s written
consent shall be void and shall, at the option of the Sublessor, terminate this
Sublease. Notwithstanding the above, if Master Lessor consents in writing, then
Sublessor will also consent to sublease or assign the Sublease Premises.

Section 10.02. Events of Default. Sublessee’s failure to timely pay any rent or
other charges required to be paid pursuant to the terms of this Sublease shall
constitute a material breach of this Sublease and an event of default if not
paid by Sublessee within five (5) days of the date such rent or charges are due,
whether or not such failure to pay is noticed to Sublessee by Sublessor, and
Sublessee fails to cure such failure to pay within five days of the date such
rent or other charges payment failure is delinquent. Events of default under
this Sublease shall also include, without limitation, the events hereinafter set
forth, each of which shall be deemed a material default of the terms of the
Sublease if not fully cured within ten (10) days of occurrence, however, if the
nature of the cure will require more than ten (10) days to cure, then commenced
within ten (10) of occurrence and prosecuted diligently to completion. Such
events shall include:

(a) Sublessee’s failure to perform or observe any term, provisions, covenant,
agreement or condition of this Sublease;

(b) Sublessee breaches this Sublease and abandons the Sublease Premises before
expiration of the Term of this Sublease;

(c) Any material representation or warranty made by Sublessee in connection with
this Sublease between Sublessee and Sublessor proving to have been incorrect in
any respect;

(d) Sublessee’s institution of any proceedings under the Bankruptcy Act, as such
Act now exists or under any similar act relating to the subject of insolvency or
bankruptcy, whether in such proceeding Sublessee seeks to be adjudicated a
bankrupt, or to be discharged of its debts or effect a plan of liquidation,
composition or reorganization;

(e) The filing against Sublessee of any involuntary proceeding under any such
bankruptcy laws;

(f) Sublessee’s becoming insolvent or being adjudicated a bankrupt in any court
of competent jurisdiction, or the appointment of a receiver or trustee of
Sublessee’s property, or Sublessee’s making an assignment for the benefit of
creditors;

(g) The issuance of a writ of attachment by any court of competent jurisdiction
to be levied on this Lease; or

(h) Any event caused by Sublessee which is an event of default under the Master
Lease or which would become so with the passage of time or the giving of notice
or both.

 

Page 10



--------------------------------------------------------------------------------

Section 10.03. Sublessor’s Remedies for Sublessee’s Default. Upon the occurrence
of any event of default described in Section 10.02 hereof, Sublessor may, at its
option and without any further demand or notice, in addition to any other remedy
or right given hereunder or by law, do any of the following:

(a) Sublessor may terminate Sublessee’s right to possession of the Sublease
Premises by giving written notice to Sublessee. If Sublessor gives such written
notice, then on the date specified in such notice, this Sublease and Sublessee’s
right of possession shall terminate. No act by Sublessor other than giving such
written notice to Sublessee shall terminate this Sublease. Acts of maintenance,
efforts to relet the Sublease Premises, or the appointment of a receiver on
Sublessor’s initiative to protect Sublessor’s interest under this Sublease shall
not constitute a termination of Sublessee’s right to possession. On termination,
Sublessor has the right to recover from Sublessee:

(i) The worth at the time of the award of the unpaid rent and other charges that
had been earned or owed to Sublessor at the time of termination of this
Sublease;

(ii) The worth at the time of the award of the amount by which (a) the unpaid
rent and other charges that would have been earned or owed to Sublessor after
the date of termination of this Sublease until the time of award exceeds (b) the
amount of such rental loss that Sublessee proves could have been reasonably
avoided;

(iii) The worth at the time of the award of the amount by which (a) the unpaid
rent and other charges for the balance of the term after the time of award
exceeds (b) the amount of such rental loss that Sublessee proves could have been
reasonably avoided; and

(iv) Any other amount necessary to compensate Sublessor for all the detriment
caused by Sublessee’s failure to perform its obligations under this Sublease or
which in the ordinary course of things would be likely to result therefrom,
including without limitation any costs or expenses incurred by Sublessor in
recovering possession of the Sublease Premises, maintaining or preserving the
Sublease Premises after such default, preparing the Sublease Premises for
reletting to a new tenant, or any repairs or alterations to the Sublease
Premises for such reletting, and all leasing commissions, reasonable attorney’s
fees, architect’s fees and any other costs incurred by Sublessor to relet the
Sublease Premises or to adapt them to another beneficial use. Sublessee shall
also indemnify, defend and hold Sublessor harmless from all claims, demands,
actions, liabilities and expenses (including but not limited to reasonable
attorney’s fees and costs) arising prior to the termination of this Sublease or
arising out of Sublessee’s use or occupancy of the Sublease Premises.

As used in subparagraphs (i) and (ii) above, the “worth at the time of the
award” is computed by allowing interest at the rate of eighteen percent
(18%) per annum or the maximum rate allowed by law, whichever is less. As used
in subparagraph (iii) above, “the worth at the time of the award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%) per annum.

(b) Sublessor may, in any lawful manner, re-enter and take possession of the
Sublease Premises without terminating this Sublease or otherwise relieving
Sublessee of any obligation hereunder. Sublessor is hereby authorized, but not
obligated (except to the extent required by law), to relet the Sublease Premises
or any part thereof on behalf of the Sublessee, to use the premises for its or
its affiliates’ account, to incur such expenses as may be reasonably necessary
to relet the Sublease Premises, and relet the Sublease Premises for such term,
upon such conditions and at such rental as Sublessor in its sole discretion may
determine. Until the Sublease Premises are relet by Sublessor, if at all,
Sublessee shall pay to Sublessor all amounts required to be paid by Sublessee
hereunder. If Sublessor relets the Sublease Premises or any portion thereof,
such reletting shall not relieve Sublessee of any obligation hereunder, except
that Sublessor shall apply the rent or other proceeds actually collected by it
as a result of such reletting against any amounts due from Sublessee hereunder
to the extent that such rent or other proceeds compensate Sublessor for the
non-performance of any obligation of Sublessee

 

Page 11



--------------------------------------------------------------------------------

hereunder. Such payments by Sublessee shall be due at such times as are provided
elsewhere in this Sublease, and Sublessor need not wait until the termination of
this Sublease, by expiration of the term hereof or otherwise, to recover them by
legal action or in any other manner. Sublessor may execute any lease made
pursuant hereto in its own name, and the tenant thereunder shall be under no
obligation to see to the application by Sublessor of any rent or other proceeds
by Sublessor, nor shall Sublessee have any right to collect any such rent or
other proceeds. Sublessor shall not by any re-entry or other act be deemed to
have accepted any surrender by Sublessee of the Sublease Premises or Sublessee’s
interest therein, or be deemed to have otherwise terminated this Sublease, or to
have relieved Sublessee of any obligation hereunder, unless Sublessor shall have
given Sublessee express written notice of Sublessor’s election to do so as set
forth herein.

(c) Even though Sublessee has breached this Sublease and may have abandoned or
vacated the Sublease Premises, this Sublease shall continue in effect for so
long as Sublessor does not terminate Sublessee’s right to possession, and
Sublessor may enforce all its rights and remedies under this Sublease, including
the right to recover the rent and other charges as they become due under this
Lease.

(d) In the event any personal property of Sublessee remains at the Sublease
Premises after Sublessee has vacated, it shall be dealt with in accordance with
the statutory procedures provided by applicable law dealing with the disposition
of personal property of Sublessee remaining on the Sublease Premises after
Sublessee has vacated.

(e) Sublessor may exercise any right or remedy reserved to the Master Lessor
under the Master Lease (each of which rights and remedies are hereby
incorporated herein), and any other remedy or right now or hereafter available
to a landlord against a defaulting tenant under applicable law or the equitable
powers of its courts, whether or not otherwise specifically reserved herein.

(f) Sublessor shall be under no obligation to observe or perform any provision,
term, covenant, agreement or condition of this Sublease on its part to be
observed or performed which accrues after the date of any default by Sublessee
hereunder.

(g) Any legal action by Sublessor to enforce any obligation of Sublessee or in
the pursuance of any remedy hereunder shall be deemed timely filed if commenced
at any time prior to one (1) year after the expiration of the term hereof or
prior to four (4) years after the cause of action accrues, whichever period
expires later.

(h) In any action of unlawful detainer commenced by Sublessor against Sublessee
by reason of any default hereunder, the reasonable rental value of the Sublease
Premises for the period of the unlawful detainer shall be deemed to be the
amount of rent and additional charges reserved in this Sublease for such period.

(i) Sublessee hereby waives any right of redemption or relief from forfeiture
under any present or future law, if Sublessee is evicted or Sublessor takes
possession of the Sublease Premises by reason of any default by Sublessee
hereunder.

(j) No delay or omission of Sublessor to exercise any right or remedy shall be
construed as a waiver of any such right or remedy or of any default by Sublessee
hereunder.

Section 10.04. Receiver. Upon the occurrence of any event of default as defined
in Section 10.02 hereof or in any action instituted by Sublessor against
Sublessee to take possession of the Sublease Premises and/or to collect Full
Service Rent, or any other charge due hereunder, a receiver may be appointed at
the request of Sublessor to collect such rents and / or other charges. Neither
the application nor the appointment of such receiver shall be construed as an
election on the Sublessor’s part to terminate this Sublease unless written
notice of such intention is given by Sublessor to Sublessee.

 

Page 12



--------------------------------------------------------------------------------

Section 10.05. Attorneys’ Fees. If as a result of any breach or default in the
performance of any of the provisions of this Sublease, Sublessor uses the
services of an attorney in order to secure compliance with such provisions or
recover damages therefore, or to terminate this Sublease or evict Sublessee,
Sublessee shall reimburse Sublessor upon demand for any and all attorneys’ fees
and expenses so incurred by Sublessor, including without the limitation
appraisers’ and expert witness fees; provided that if Sublessee shall be the
prevailing party in any legal action brought by Sublessor against Sublessee,
Sublessee shall be entitled to recover the fees of its attorneys in such amount
as the court may adjudge reasonable. Sublessee shall advance to Sublessor any
and all reasonable attorneys’ fees and expenses to be incurred or incurred by
Sublessor in connection with any modifications to this Sublease proposed by
Sublessee, any proposed assignment of this Sublease by Sublessee or any proposed
subletting of the Sublease Premises by Sublessee.

Section 10.06. Cumulative Remedies; No Waiver. The specified remedies to which
Sublessor may resort under the terms hereof are cumulative and are not intended
to be exclusive of any other remedy or means of redress to which Sublessor may
be lawfully entitled in case of any breach or threatened breach by Sublessee of
any provision hereof. If for any reason Sublessor fails or neglects to take
advantage of any of the terms of this Sublease providing for termination or
other remedy, any such failure of Sublessor shall not be deemed to be a waiver
of any default of any of the provisions, terms, covenants, agreements or
conditions of this Sublease. The waiver by Sublessor of any breach of any term,
condition or covenant herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, condition or covenant herein
contained. None of the provisions, terms, covenants, agreements or conditions
hereof can be waived except by the express written consent of Sublessor.
Subsequent acceptance of rent hereunder by Sublessor shall not be deemed to be a
waiver of any preceding breach by Sublessee of any provision, term, covenant,
agreement or condition of this Sublease other than the failure of Sublessee to
pay the particular rental accepted, regardless of Sublessor’s knowledge of such
preceding breach at the time of acceptance of such rent.

ARTICLE 11. ESTOPPEL

Section 11.01. Estoppel. At any time and from time to time, upon request in
writing from Sublessor, Sublessee agrees to execute, acknowledge, and deliver to
Sublessor a statement in writing within ten (10) days of request, certifying
that this Sublease is unmodified and in full force and effect (or, if there have
been modifications, stating the modifications), the commencement and termination
dates, the Rent, the other charges payable hereunder the dates to which the same
have been paid, and such other items as Sublessor may reasonably request. It is
understood and agreed that any such statement may be relied upon by any
mortgagee, beneficiary, or grantee of any security or other interest, or any
assignee of any thereof, under any mortgage or deed of trust now or hereafter
made covering any leasehold interest in the Sublease Premises, and any
prospective purchaser of the Sublease Premises.

ARTICLE 12. MISCELLANEOUS PROVISIONS

Section 12.01. Force Majeure—Unavoidable Delays. Should the performance of any
act required by this Sublease to be performed by either Sublessor or Sublessee
be prevented or delayed by reason of an act of God, war, civil commotion, fire,
flood, or other like casualty, strike, lockout, labor troubles, inability to
secure materials, restrictive governmental laws or regulations, unusually severe
weather, or any other cause, except financial inability, not the fault of the
party required to perform the act, the time for performance of the act will be
extended for a period equivalent to the period of delay and performance of the
act during the period of delay will be excused; provided, however, that nothing
contained in this section shall excuse the prompt payment of rent or other
monies due by Sublessee as required by this Sublease or the performance of any
act rendered difficult solely because of the financial condition of the party,
Sublessor or Sublessee, required to perform the act.

 

Page 13



--------------------------------------------------------------------------------

Section 12.02. Notices. Except as otherwise expressly provided by law, any and
all notices or other communications required or permitted by this Sublease or by
law to be served on or given to either party hereto by the other party hereto
shall be in writing and shall be deemed duly served and given when personally
delivered to the party, Sublessor or Sublessee, to whom it is directed or any
managing employee of such party, or, in lieu of such personal service,
forty-eight (48) hours after deposit in the United States mail, certified or
registered mail, with postage prepaid, or when transmitted by telecopy or
facsimile addressed to the parties as set forth on the signature page hereof.
Either party, Sublessor or Sublessee, may change the addresses herein contained
for purposes of this Section by giving written notice of the change to the other
party in the manner provided in this Section.

Section 12.03. Amendments. No amendment, change or modification of this Sublease
shall be valid and binding unless such is contained in a written instrument
executed by the parties hereto and which instrument expresses the specific
intention of the parties to amend, change or modify this Sublease.

Section 12.04. Accord and Satisfaction. No payment by Sublessee or receipt by
Sublessor of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the stipulated rent earliest in time, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent be deemed an accord and satisfaction and Sublessor may
accept such check or payment without prejudice to Sublessor’s right to recover
the balance of such rent or pursue any other remedy provided in this Sublease or
by law.

Section 12.05. No Agency Created. Nothing contained in this Sublease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, or of partnership, or of joint venture, or
of any association whatsoever between Sublessor and Sublessee other than
Sublessor and Sublessee.

Section 12.06. Brokerage Commission. Sublessor and Sublessee hereby acknowledge
that Cresa Partners is solely the brokers for Sublessee and that CB Richard
Ellis is solely the broker for the Sublessor. Upon the Commencement Date of the
Sublease, Sublessor shall pay a commission to CB Richard Ellis equal to 6% of
the total Full Service Rent.

Section 12.07. Sole and Only Agreement. This instrument constitutes the sole and
only agreement between Sublessor and Sublessee respecting the Sublease Premises
or the leasing of the Sublease Premises to Sublessee. Sublessor shall have no
obligations to Sublessee, whether express or implied, other than those
specifically set forth in this Sublease.

Section 12.08. Severability and Governing Law. This Sublease shall be governed
by the laws of the State of California. Whenever possible each provision of this
Sublease shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Sublease shall be prohibited,
void, invalid, or unenforceable under applicable law, such provision shall be
ineffective to the extent of such prohibition, invalidity, voidability, or
enforceability without invalidating the remainder of such, or the remaining
provisions of this Sublease.

Section 12.09. Construction and Headings. All references herein in the singular
shall be construed to include the plural, and the masculine, and the masculine
to include the feminine or neuter gender, where applicable, and where the
context shall require. Section headings are for convenience of reference only
and shall not be construed as part of this Sublease nor shall they limit or
define the meaning of any provision herein. The provisions of this Sublease
shall be construed as to their fair meaning, and not strictly for or against
Sublessor or Sublessee.

Section 12.10. Effect of Execution. The submission of this Sublease for
examination shall not effect any obligation on the part of the submitting or
examining party and this Sublease shall become effective only upon the complete
execution thereof by both Sublessor and Sublessee.

Section 12.11. Inurement. Sublessor shall have the full and unencumbered right
to assign this Sublease. The covenants, agreements, restrictions, and
limitations contained herein shall also be binding on Sublessee’s permitted
successors and assigns.

 

Page 14



--------------------------------------------------------------------------------

Section 12.12. Time of Essence. Time is expressly declared to be of the essence.

Section 12.13. No Light, Air or View Easement. Any diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Sublease Premises shall in no way affect this Sublease or impose any
liability on Sublessor.

Section 12.14. Charges, Costs, Assessments, Expenses, Deductions and/or
Set-Offs. It is the purpose and intent of Sublessor and Sublessee that Sublessor
shall receive all rentals and other sums specified hereunder during the term of
this Sublease, free from any and all charges, deductions and/or set-offs of any
kind or nature whatsoever, and Sublessor shall not be expected or required to
pay any such charge, or deduction, or be under any obligation or liability
hereunder, except as herein expressly set forth. All charges, costs, expenses
and obligations of any nature relating to the alteration of the Sublease
Premises shall be paid by Sublessee, except as otherwise herein expressly set
forth, and Sublessor shall be indemnified and held harmless by Sublessee from
and against such charges, costs, expenses and obligations.

Section 12.15. Authority. Each individual executing this Sublease on behalf of
Sublessee and the Sublessee (if Sublessee is a corporation or other entity) does
hereby covenant and warrant that (i) Sublessee is a duly authorized and validly
existing entity, (ii) Sublessee has and is qualified to do business in
California, (iii) the entity has full right and authority to enter into this
Sublease, and (iv) each person executing this Sublease on behalf of the entity
was authorized to do so.

Section 12.16. Survival. All obligations of Sublessee under this Sublease,
including without limitation the obligations to pay Base Minimum Rent, shall
survive the expiration or termination of this Sublease.

Section 12.17. Waiver. Sublessee hereby waives any rights it may have under the
provisions of the California Civil Code, if applicable, and any statutes
regarding repair of the Sublease Premises or termination of this Sublease after
destruction of all or any part of the Sublease Premises.

Section 12.18. Recordation. Sublessee shall not record this Sublease or a short
form memorandum hereof without the prior written consent of the Sublessor.

Section 12.19. Transfer of Master Lease. In the event of any assignment or
transfer of the Master Lease by Sublessor to any other party or entity,
Sublessor shall be and is hereby entirely freed and relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Sublease arising out of any act, occurrence or omission occurring after the
consummation of such assignment or transfer; and the assignee or such transferee
shall be deemed, without any further agreement between parties or their
successors in interest or between the parties and any such assignee or
transferee, to have assumed and agreed to carry out any and all of the covenants
and obligations of the Sublessor under this Sublease. Sublessee hereby agrees to
attorn to any such assignee or trustee. Sublessee agrees to execute any and all
documents deemed necessary or appropriate by Sublessor to evidence the
foregoing.

Section 12.20. Subordination, Attornment. Without the necessity of any
additional document being executed by Sublessee for the purpose of effecting a
subordination, this Sublease shall in all respects be subject and subordinate at
all times to the lien of any mortgage or deed of trust which may now exist or
hereafter be executed in any amount for which the Sublease Premises or
Sublessor’s interest or estate is specified as security. Notwithstanding the
foregoing, Sublessor shall have the right to subordinate or cause to be
subordinated any lien or encumbrance to this Sublease. In the event that any
mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Sublessee shall, notwithstanding any subordination,
attorn to and become the sublessee of the successor in interest to Sublessor, at
the option of such successor in interest. Sublessee covenants and agrees to
execute and deliver, upon demand by Sublessor and in the form requested by
Sublessor, any additional documents evidencing the priority or subordination of
this Sublease.

 

Page 15



--------------------------------------------------------------------------------

Section 12.21. No Merger. The voluntary or other surrender of this Sublease by
Sublessee, or a mutual cancellation hereof, shall not work a merger, and shall,
at the option of Sublessor, terminate all or any existing subleases or
subtenancies or may, at the option of Sublessor, operate as an assignment to
Sublessor of any or all such subleases or subtenancies.

Section 12.22. Right of Sublessor to Perform. All terms, covenants and
conditions of this Sublease to be performed or observed by Sublessee shall be
performed or observed by Sublessee at its sole cost and expense and without any
reduction of rent of any nature payable hereunder. If Sublessee shall fail to
pay any sum of money, other than rent required to be paid by it hereunder or
shall fail to perform any other term or covenant hereunder on its part to be
performed, Sublessor, without waiving or releasing Sublessee from any obligation
of Sublessee hereunder, may, but shall not be obligated to, make any such
payment or perform any such other term or covenant on Sublessee’s part to be
performed. All sums so paid by Sublessor and all necessary costs of such
performance by Sublessor, together with interest thereon from the date of
payment at the rate eighteen percent (18%) or the highest rate permissible by
law, whichever is less, shall be paid, and Sublessee covenants to make such
payment, to Sublessor on demand, and Sublessor shall have, in addition to any
over right or remedy of Sublessor, the same rights and remedies in the event of
nonpayment thereof by Sublessee as in the case of failure in the payment of rent
hereunder.

Section 12.23. Modification for Lender. If, in connection with obtaining any
type of financing, Sublessor’s lender shall request reasonable modifications to
this Sublease as a condition to such financing, Sublessee shall not unreasonably
withhold, delay or defer its consent thereto, provided such modifications do not
materially adversely affect Sublessee’s rights hereunder.

Section 12.24. Sublessor’s Personal Liability. The liability of Sublessor to
Sublessee for any default by Sublessor under the terms of this Sublease shall be
limited to the Sublessee’s out-of-pocket costs caused by Sublessor’s breach, but
shall not exceed twenty five thousand ($25,000.00) dollars.

Section 12.25. Breach by Sublessor. Sublessor shall not be deemed to be in
breach in the performance of any obligation required to be performed by it
hereunder unless and until it has failed to perform such obligation within
thirty (30) days after written notice by Sublessee to Sublessor specifying
wherein Sublessor has failed to perform such obligation; provided, however, that
if the nature of Sublessor’s obligation is such that more than thirty (30) days
are required for its performance then Sublessor shall not be deemed to be in
breech if it shall commence such performance within such thirty (30) day period
and thereafter diligently prosecute the same to completion. In any event,
Sublessee must bring an action for breach of this Sublease within one (1) year
of Sublessor’s breach or be deemed to have waived the breach and not harmed
thereby.

Section 12.26. Hazardous Substances. Without limiting the generality of other
sections of this Sublease, Sublessee covenants and agrees that Sublessee, its
employees and agents shall not bring into, maintain upon or release or discharge
upon the Sublease Premises any hazardous or toxic substances or hazardous waste
(collectively, “hazardous materials”).

Upon any violation of the foregoing covenant, Sublessee shall be obligated, at
Sublessee’s sole cost and expense, to clean up and remove from the Sublease
Premises all hazardous materials introduced into the Sublease Premises by
Sublessee or any third party for whom Sublessee is responsible. Such clean-up
and removal shall include all testing and investigation required by any
governmental authorities having jurisdiction and preparation and implementation
of any remedial action plan required by any governmental authorities having
jurisdiction. All such clean-up and removal activities of Sublessee shall, in
each instance, be conducted to the satisfaction of Sublessor and all
governmental authorities having jurisdiction. Sublessor’s right of entry under
this Sublease shall include the right to enter and inspect the Sublease Premises
for violations of Sublessee’s covenant herein.

 

Page 16



--------------------------------------------------------------------------------

Sublessee shall indemnify, defend and hold harmless Sublessor, its affiliates,
directors, shareholders, officers, employees, agents, lenders and attorneys from
and against any and all claims, liabilities, losses, actions, costs and expenses
(including attorneys’ fees and costs of defense) incurred by such indemnified
persons, or any of them, as the result of (i) the introduction into or about the
Sublease Premises by Sublessee or anyone for whom Sublessee is responsible of
any hazardous materials, (ii) the usage by Sublessee or anyone for whom
Sublessee is responsible of hazardous materials in or about the Sublease
Premises, (iii) the discharge or release in or about the Sublease Premises by
Sublessee or anyone for whom Sublessee is responsible of any hazardous
materials, (iv) any injury to or death of persons or damage to or destruction of
property resulting from the use by Sublessee or anyone for whom Sublessee is
responsible of hazardous materials in or about the Sublease Premises, and
(v) any failure of Sublessee or anyone for whom Sublessee is responsible to
observe the foregoing covenants of this Section. Payment shall not be a
condition precedent to enforcement of the foregoing indemnification provision.

Upon any violation of the foregoing covenants Sublessor shall be entitled to
exercise all remedies available to a lessor against a defaulting lessee,
including but not limited to these set forth in Article 10. Without limiting the
generality of the foregoing, Sublessee expressly agrees that upon any such
violation Sublessor may, at its option, (A) immediately terminate this Sublease
or (B) continue this Sublease in effect until compliance by Sublessee with its
clean-up and removal covenant notwithstanding any earlier expiration date of the
term of this Sublease. No action by Sublessor hereunder shall impair the
obligations of Sublessee pursuant to this Section. By its signature to this
Sublease, Sublessee confirms that it has conducted its own examination of the
Sublease Premises with respect to hazardous materials and accepts the same “AS
IS” and with no hazardous materials present thereon.

Section 12.27. Survival of Indemnities. The obligations of the indemnifying
party under each and every indemnification and hold harmless provision contained
in this Sublease shall survive the expiration or earlier termination of this
Sublease to and until the last to occur of (a) the last date permitted by law
for bringing of any claim or action with respect to which indemnification may be
claimed by the indemnified party against the indemnifying party under such
provision or (b) the date on which any claim or action for which indemnification
may be claimed under such provision is fully and finally resolved and, if
applicable, any compromise thereof or judgment or award thereon is paid in full
by the indemnifying party and the indemnified party is reimbursed by the
indemnifying party for any amounts paid by the indemnified party in compromise
thereof or upon a judgment or award thereon and in defense of such action or
claim, including attorneys’ fees incurred.

Section 12.28. Meaning of Consent. Whenever an act or provision contained in
this Sublease is conditioned upon the consent or approval of Sublessor, this
shall be interpreted to mean, unless otherwise specified to the contrary, that
the Sublessor has the full unconditional right and sole discretion as to whether
or not to give its consent, which may only be given in writing.

Section 12.29. Master Lease. Notwithstanding anything in this Sublease to the
contrary, this Sublease is subordinate to the lease (“Master Lease”) between
Sublessor and the owner of the Sublease Premises (the “Master Lessor”), as it
may be amended from time to time. The Sublease shall be subject and subordinate
to the Master Lease. Notwithstanding anything in this Sublease to the contrary,
the effectiveness of this Sublease shall be conditioned upon Sublessor obtaining
the written consent of the Master Lessor in form and substance satisfactory to
Sublessor and Sublessee, within ten (10) days of the date hereof. If the Master
Lease terminates for any reason, this Sublease shall terminate coincidentally
therewith without any liability of Sublessor to Sublessee. Sublessor agrees to
the terms of Section 49 of the Master Lease. Sublessor shall exercise reasonable
efforts to obtain a non-disturbance notice from Master Lessor as part of Master
Lessor consent to this Sublease. This is a condition precedent to this Sublease,
which Sublessee may waive in its sole discretion.

 

Page 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sublease on this 21
day of July, 2008.

 

SUBLESSOR:     SUBLESSEE: NeoMagic Corporation     Sea Micro, Inc. By:   Steven
P. Berry     By:   /s/ Andrew Feldman Title:   VP Finance & CFO     Title:   CEO
Address:   3250 Jay Street     Address:   4677 Old Ironside Drive, # 310   Santa
Clara, CA 95054       Santa Clara, CA 95054

 

Page 18



--------------------------------------------------------------------------------

Exhibit A

Master Lease Agreement

 

Page 19



--------------------------------------------------------------------------------

Exhibit B

Sublease Premises

 

Page 20



--------------------------------------------------------------------------------

Exhibit C

Existing 3rd Party Sublease Premises

 

Page 21



--------------------------------------------------------------------------------

Exhibit D

Temporary Space

 

Page 22



--------------------------------------------------------------------------------

Exhibit E

Furniture and Equipment List for Temporary Space and Sublease Premises

 

Page 23